--------------------------------------------------------------------------------

Exhibit 10.1



MODINE MANUFACTURING COMPANY
2017 INCENTIVE COMPENSATION PLAN
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AWARD


We are pleased to inform you that you have been granted a Restricted Stock Unit
Award subject to the terms and conditions of the Modine Manufacturing Company
2017 Incentive Compensation Plan (the “Plan”) and of this Award Agreement. 
Unless otherwise defined herein, all terms used in this Award Agreement shall
have the same meanings as set forth in the Plan.


Full name of Grantee:
     
Date of Award:
July 19, 2018
   
Total number of
 
Restricted Stock Units:
 



1.  Restricted Stock Unit Award.  Pursuant to the Plan and your election
pursuant to the Modine Manufacturing Company Non-Employee Director Compensation
Policy (the “Policy”), you are hereby granted a Restricted Stock Unit Award,
subject to the terms and conditions of this Award Agreement and the Plan. 
Accordingly, you are hereby granted the number of restricted stock units set
forth above (the “RSUs”), effective as of the date of Award set forth above (the
“Grant Date”).  All RSUs granted hereunder shall be vested as of the Grant Date.


2.  Settlement of RSUs.  The above RSUs shall be settled as of the date you
elected in that certain Annual Stock Grant RSU Election Form for 2018 that you
delivered to the Company in advance of the Grant Date pursuant to the Policy
(such date that you elected, the “Settlement Date”), provided you may delay the
date the RSUs are settled if you submit a new Settlement Date to Modine
Manufacturing Company (the “Company”) in accordance with the procedures set
forth in the Annual Stock Grant RSU Election Form.


3.  Delivery of Shares.  As of the Settlement Date, each RSU awarded to you
under this Restricted Stock Unit Award shall be settled by ascribing to you (or
in the event of your death, your beneficiary) a share of Common Stock in book
entry on the records kept by the Company’s transfer agent or such other method
of delivering shares of Common Stock subject to this Award, as determined by the
Committee.


4.  Dividend Equivalents.  If any dividends are paid by the Company on the
Company’s Common Stock between the Date of Grant and the Settlement Date, then
on the date of such a dividend payment, you shall be granted an additional
number of RSUs equal to the amount of dividends you would have received if your
RSUs had been outstanding shares of Common Stock on the date of the dividend
payment to the Company’s shareholders, divided by the average closing price of a
share of Common Stock for the one-month period prior to the dividend payment
date.   Such RSUs shall be fully vested on the date of such grant and shall be
settled at the same time as all other RSUs are settled under this Award.


5.  No Obligation of Service.  This Restricted Stock Unit Award shall not impose
any obligation on the Company to continue your service with the Company.



--------------------------------------------------------------------------------

6.  Provisions of the Plan Control.  This Restricted Stock Unit Award is
qualified in its entirety by reference to the terms and conditions of the Plan
under which it is granted, a copy of which you may request from the Company. 
The Plan empowers the Committee to make interpretations, rules and regulations
thereunder and, in general, provides that the determinations of such Committee
with respect to the Plan shall be binding upon you.  The Plan is incorporated
herein by reference.


7.  Use of Words.  The use of words of the masculine gender in this Award
Agreement is intended to include, wherever appropriate, the feminine or neuter
gender and vice versa.


8.  Successors.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company.


9.  Taxes.  The Company may require payment of or withhold any minimum tax which
it believes it is required to withhold, if any, as a result of this Restricted
Stock Unit Award, and the Company may defer making delivery with respect to
shares issuable hereunder until arrangements satisfactory to the Company have
been made with respect to such tax withholding obligations.


SIGNATURES ON THE FOLLOWING PAGE



2

--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that the RSUs awarded to you under this Award Agreement
are subject to the terms and conditions of the Plan, a copy of which is
available to you upon request.  As provided in the Plan, you hereby agree to
accept as binding any decision of the Committee with respect to the
interpretation of the Plan and this Award Agreement, or any other matters
associated therewith.


IN WITNESS WHEREOF, the Company has caused these presents to be executed as of
July 19, 2018.



 
MODINE MANUFACTURING COMPANY
 
     
By:
/s/ Thomas A. Burke
   
Thomas A. Burke
   
President and Chief Executive Officer



The undersigned hereby accepts the foregoing Restricted Stock Unit Award and
agrees to the terms and conditions of this Award Agreement and of the Plan.


 
 





3

--------------------------------------------------------------------------------

